In The

                              Court of Appeals

                   Ninth District of Texas at Beaumont

                             __________________

                             NO. 09-19-00020-CV
                             __________________

          CHARITY CRAVENS, WYATT CRAIG CRAVENS SR.,
                AND KATHY CRAVENS, Appellants

                                       V.

       ALISAM ENTERPRISES, LLC, ALISAM HOLDINGS, LLC,
            AND GROVER LEE BURNHAM JR., Appellees

__________________________________________________________________

                On Appeal from the 1st District Court
                       Newton County, Texas
                       Trial Cause No. 14032
__________________________________________________________________

                         MEMORANDUM OPINION

      Forty-one-year-old Wyatt Craig Cravens Jr. (hereinafter “Wyatt”) died in an

automobile accident in 2016. Wyatt was driving his Chevrolet Corvette north on

Highway 287 when his vehicle was involved in a collision with a tractor-trailer.

Members of Wyatt’s family—Charity Cravens, Wyatt Craig Cravens Sr., and Kathy

Cravens (collectively “Plaintiffs”)—brought a lawsuit against Alisam Enterprises,

LLC, Alisam Holdings, LLC, and Grover Lee Burnham Jr. (“Burnham”)

                                       1
(collectively “Appellees” or “Defendants”) asserting claims for negligence and

wrongful death and seeking damages.1, 2 The Plaintiffs alleged that Burnham, who

was driving the tractor-trailer for Alisam, failed to yield the right-of-way and turned

in front of Wyatt’s Corvette, causing the accident.

      The case was tried before a jury. In Question 1 in the Jury Charge, the jury

was asked and responded as follows:

                                 QUESTION 1

            Did the negligence, if any, of those named below proximately
      cause the occurrence in question.
            Answer “Yes” or “No” for each of the following:

             a. Grover Lee Burnham                    NO
             b. Craig Wyatt Cravens, Jr.              YES


After the trial, the trial court entered a take-nothing judgment in favor of the

Defendants, dismissed the Plaintiffs’ claims with prejudice, and ordered that the

Plaintiffs pay Defendants’ court costs. Plaintiffs filed a motion for new trial, which

the trial court denied. In this appeal, Appellants challenge the admission and


      1 Charity Cravens is an ex-wife and the mother of Wyatt’s two minor children,
and Wyatt Cravens Sr. and Kathy Cravens are Wyatt’s parents. Wyatt’s adult
daughter, Melissa Ordesky, filed a plea in intervention. Ordesky nonsuited her
claims during the trial, and she is not a party to this appeal.

      2 Plaintiffs’ second amended petition named Plains Transportation Company
(“Plains”) as a defendant, but in a pretrial order, the trial court dismissed with
prejudice the claims against Plains. Plains is not a party to this appeal.

                                           2
exclusion of certain evidence and the sufficiency of the evidence to support the jury’s

verdict. We affirm.

                                  Evidence at Trial

Testimony of Grover Lee Burnham Jr.

      Burnham testified that he was employed by Plains Transportation on April 10,

2016, and he was involved in an accident that day about 6:30 a.m. at the intersection

of South Masterson Road and Highway 287 near Amarillo. Burnham told the jury

that, as he prepared to cross the intersection and turn left going southbound, “I took

three looks. . . . I saw the truck the first time I looked. The second time I looked, I

saw the truck and the car. The third time I looked I saw the truck.” At one point,

Burnham saw a car passing an SUV but the last time he looked, he only saw the

SUV. Burnham testified “[w]hen I started my turn, I didn’t even know [Wyatt] was

on the road.” According to Burnham, he thought he had given enough room for a

northbound driver to avoid his tractor-trailer.

      Burnham testified that he spoke with Trooper Snelgrooes within about twenty

minutes of the accident, and the Trooper asked him to write a brief statement.

Burnham’s written statement was admitted as Exhibit 3, in which he stated:

      I was stopped on 1912 at 287 intersection, looking to merge with south
      bound traffic. 18w-Truck was passing heading south & I looked for
      north bound traffic & 2 vehicles topped the hill as the 18w-truck passed
      so I pulled out with my flashers on - I drive this route a lot so the
      distance between me & the north bound cars seemed normal or OK by
      my judg[]ment. I glanced for south bound traffic once more and looked
                                          3
      back at the north bound traffic and hit the gas pedal more - because the
      two vehicles had separated more & I was thinking this guy is speeding
      up[,] doesn’t he see my blinkers . . I stayed on the gas pedal I thought I
      cleared at least a lane for the vehicle to pass by but he hit the trailer
      bumper. I was just wondering how did he hit me because both vehicles
      were real close to each other over the hill, then all of a sudden one was
      by me & the other one was still back at what look like a normal distance.

      Burnham testified that the first call he made was to dispatch. After the

collision, Burnham returned to Plains and talked with Scott Murdock, the safety

director at the time, and Murdock asked Burnham to write a brief statement.

Burnham’s statement was admitted as Exhibit 5.003 and stated:

      Left Tyson on 1912 got to 287 checked southbound traffic a 18w Truck
      was passing & north bound traffic was 2 vehicles that had just topped
      the hill[] coming out of Tyson on 1912 as usual since the 18w Truck
      passed by I pulled on out the 2 vehicles headed north was still close
      together so I checked south bound again - nothing was coming so I hit
      the gas checked the north bound again and I saw the SUV but not the
      other car . . I was thinking what happen[ed] to the car so I push[ed] on
      the gas more and heard a bump. I was sure I had cleared the left lane
      for sure because I was turning in the R hand lane of south bound traffic.

Burnham denied talking with a woman named Lori about the accident.

      According to Burnham, he did a pre-trip inspection after the loaded trailer was

hooked up, and the lights on the trailer were working. Burnham testified there were

three lights on the side of the trailer at the top and three or four lights at the bottom,

and “you can see it lights up like a Christmas tree [and] it would stand out in the

dark.”




                                            4
      Burnham testified that he did not see Wyatt speed, swerve, or drive erratically,

and he only saw Wyatt’s vehicle “about two seconds[]” when Wyatt was passing the

SUV. Burnham did not believe he was responsible for the accident, but he believed

that Wyatt “had a lot of responsibility” for it.

Testimony of Trooper Jared Snelgrooes

      Trooper Jared Snelgrooes with Texas Department of Public Safety testified

that he was a trooper at the time of the accident and his duties included investigating

accidents. Snelgrooes heard a call of a “vehicle versus truck-tractor crash” on his

way to work about 6:00 a.m., and he went to the site. Snelgrooes saw debris in the

road, a Corvette was in the ditch but still in gear and running, and the driver was

unresponsive and appeared to be deceased. Snelgrooes also saw an SUV with no

apparent damage, he spoke with a man at the scene who identified himself as

Demetry Price, the man was walking toward the SUV, and Price told Snelgrooes he

had been traveling in his own vehicle in the same direction as Wyatt, and while

following Wyatt’s vehicle he had seen Wyatt’s brake lights come on very briefly.

      Snelgrooes spoke with Burnham in his patrol vehicle and the “dashcam”

camera in the patrol vehicle recorded the conversation. The dashcam recording was

admitted as Exhibit 28. According to Snelgrooes, Burnham told him he saw the

headlights, he started across the intersection, and he was “all the way across 287

pretty much[]” when the car hit the back end of his trailer, but Burnham thought he

                                           5
had given enough room for a driver to get by his truck. Snelgrooes took this to mean

that Burnham was blocking the northbound lane. Snelgrooes asked Burnham to give

a written statement of what happened, and Snelgrooes testified that he believed that

Burnham started into the intersection even though Burnham saw two vehicles

approaching.

      Snelgrooes did not find any safety or mechanical issues with either the

Corvette or the tractor-trailer that would have caused the collision. Snelgrooes did

not determine how fast the Corvette had been traveling, and he thought the main

contributing factor in causing the crash was Burnham’s failure to yield the right-of-

way. At one point, Snelgrooes learned that a toxicology analysis had detected THC

and methamphetamines in Wyatt’s blood, but Snelgrooes testified that the

toxicology results did not change Snelgrooes’s conclusion. Snelgrooes identified

Exhibit 31 as the DPS crash report, which stated that Burnham’s failure to yield

right-of-way was the main factor contributing to the crash. Snelgrooes testified that

the speed limit where the collision occurred is 75 miles an hour.

Testimony of Robin Wright

      Robin Wright testified that he learned about accident reconstruction when he

was employed as a state trooper, and since retiring from the DPS in 2009, he has

worked for six accident reconstruction firms, including his own firm. Wright was

involved in the reconstruction of more than 5000 accidents while he was with the

                                         6
DPS, and as a professional reconstructionist he has looked at close to 500 additional

collisions involving accidents with an 18-wheeler. In addition to the special training

he received with the DPS, he has continually updated his education by attending

conferences on crash reconstruction, including conferences at the University of

North Florida and Northwestern University, and annually attends a school related to

the technology that deals with the data that is recorded in air bag control modules

and engine control modules. Wright has special training and experience in not only

accident reconstruction, but he also held a CDL license. Wright is the owner of his

own reconstruction firm, and he was hired by the Plaintiffs as an expert witness in

this case. According to Wright, as an expert on crash reconstruction, he goes to the

scene, reviews photographs, looks at previous investigations or reports, and

considers the speed of vehicles and drivers’ actions before the crash. He then

analyzes the information and applies the principles of physics, forms opinions,

writes reports, and submits his findings to the attorneys that hired him. Wright

testified that “[t]he cause of this collision in my opinion was the failure to yield right-

of-way on the part of the Burnham 18-wheeler.” According to Wright, Burnham

entered the intersection in front of Wyatt’s Corvette, and Burnham was blocking the

roadway. Wright did not believe that excessive speed was a contributing factor to

the accident, and he calculated that Wyatt was traveling at 48 miles an hour at the

time of impact.

                                            7
      Wright testified that the Corvette traveled about 1300 feet after exiting the

underside of the trailer. Wright used a pickup truck to do a “free roll test[],” and the

truck rolled 1.1 mile, or about four times the distance the Corvette went, which

indicated to Wright that the Corvette was not going 60 miles an hour when it exited

from under the trailer.

      Wright recalled reviewing a statement by Lori Epps that indicated the truck

was stopped in the median waiting for traffic to clear to make a left turn and was

blocking the northbound lanes. Wright also reviewed the toxicology report on Wyatt,

but Wright believed “this is a case of vehicle positioning [and] this crash would have

happened to any driver, sober or intoxicated[.]” Wright reviewed the deposition of

Dr. Mike James, Defendants’ accident reconstructionist, but he disagreed with James

that Wyatt had been traveling at 92 miles an hour at the time of impact.

      On cross-examination, Wright agreed that he served in a consulting or

assisting role in some of the accident reconstructions with which he had been

involved, and he did not personally reconstruct 4000 accidents and that he had never

crash-tested an under ride. Wright also agreed that he calculated the Corvette’s speed

by multiplying feet-per-second for a given speed by the distance traveled and that

he did not derive speed from “an exact acceleration calculation” from the Corvette.

Wright agreed that the truck he used in his roll test was heavier than a Corvette and

would have more mass and momentum, and that in Wright’s test, the pickup was in

                                           8
neutral whereas Wyatt’s Corvette was in gear. Wright testified that he did not review

the toxicologist’s report and based on what he did review, he “saw no signs of

impairment on the actions of [Wyatt].”

Testimony of Dr. Mike James

        Mike James, Ph.D. testified that he is a retired professor from Texas A & M

University and the Texas Transportation Institute and the owner of Stress Dynamics

Inc., a firm devoted primarily to accident reconstruction. James has degrees in

mechanical and civil engineering, and he has taught courses in accident

reconstruction at TAMU.

        In this case, James reviewed Trooper Snelgrooes’s crash report; Plains’s

accident report; a police survey of the accident site; DPS photographs of the site; his

own field notes; depositions of Burnham, DPS Weights and Measures Officer Gary

Davis, Trooper Snelgrooes, Dr. Wayne Snodgrass, and Robin Wright; and reports

by Wright, Snodgrass, and Plains. James also considered a statement by Lori Epps

that the truck was stopped in the median, but James discounted this statement

because Epps was not at the scene and Burnham had indicated he stopped at the stop

line.

        From the materials he reviewed, James determined the Corvette was traveling

“at least 92 miles an hour[,]” before striking the trailer and the tractor-trailer was

going 11 miles an hour at the time of impact. In determining Wyatt’s speed, James

                                          9
took into consideration the damage to the trailer and the fact that the Corvette

traveled the distance of “five football fields[]” after the collision. James testified that

if the Corvette had been going the speed limit, the rear end of the trailer would have

cleared both lanes of travel. According to James, even traveling at 92 miles an hour

from a point 1044 feet from where the collision occurred, Wyatt could have cleared

the trailer by braking lightly. James believed the evidence showed that Burnham

made “a good turn” because Price did not hit him.

      On cross-examination, James testified that Texas law “assumes that the

[driver] that is stopped has the right to assume that the oncoming vehicle is traveling

at the speed limit[,]” but he agreed he is not a law enforcement officer or a lawyer.

James agreed that, when seeing headlights in the dark, it is difficult to judge how

fast that vehicle is traveling. According to James, the physical evidence of the

accident did not provide a basis for Trooper Snelgrooes to conclude that Burnham

had stopped in the median and “[t]here’s no testimony that [Burnham] was stopped

in the median, other than Ms. Epps who was not there.”

Testimony of Dr. Wayne Snodgrass

      Dr. Wayne Snodgrass testified that he is a physician who is board-certified in

pharmacology and toxicology, a faculty member at the University of Texas Medical

Branch at Galveston, and the medical director for the Poison Control Center for

Houston and Southeast Texas. Snodgrass reviewed the toxicology report for Wyatt

                                            10
that identified methamphetamine and marijuana in Wyatt’s blood. Snodgrass

testified that the active level of marijuana in Wyatt’s blood was 5.9 nanograms, and

he estimated that it had been three to four hours since the last ingestion of marijuana.

Snodgrass testified that the effects of 5.9 nanograms of marijuana include euphoria,

possible hallucinations, decreased reaction time, cognitive dysfunction, and

decreased ability to perceive the environment, and it would not be safe to drive.

Snodgrass also testified that the toxicology report showed a blood concentration of

910 nanograms for methamphetamine, and it would have been less than nine hours

since Wyatt ingested methamphetamine. According to Snodgrass, 910 nanograms is

“far beyond the therapeutic range[]” and the adverse effects of such a concentration

of methamphetamine include agitation, hallucination, paranoia, slowed visual and

auditory information processing, and a decreased ability to perceive one’s

environment. Snodgrass testified that a level of 910 nanograms of methamphetamine

would make a person “[m]arkedly dysfunctional[]” and it would make it unsafe for

a person to drive. According to Snodgrass, the effects of marijuana and

methamphetamine are additive.

Additional Evidence Admitted at Trial Relevant to the Issues on Appeal

      The autopsy and toxicology reports for Wyatt were admitted as Defendants’

Exhibits 8, 9, and 10. Jason Kelly testified that he was the corporate safety officer

for Alisam at the time of trial, that he had no personal knowledge of the accident and

                                          11
was testifying as a corporate representative, that Murdock was the safety director for

Alisam at the time of the accident, and Lori Epps was a clerk in the safety office.

                                       Issues

      Appellants raise the following issues on appeal:

      Issue No. 1: The trial court abused its discretion in admitting the
      toxicology report because it lacked probative value and was unfairly
      prejudicial. The admission of the toxicology report persuaded the jury
      to base its decision on emotion and bias rather than the weight of the
      evidence presented.

      Issue No. 2: The trial court abused its discretion in admitting the
      irrelevant and prejudicial testimony of Dr. Snodgrass because there was
      no evidence of contributory negligence and Dr. Snodgrass could not
      point to any improper conduct on the part of [Wyatt].

      Issue No. 3: The trial court abused its discretion by excluding the
      written statement of Lori Epps which was admissible pursuant to Rule
      803 of the Texas Rules of Evidence under the business records
      exception.

      Issue No. 4: The jury’s verdict was against the overwhelming
      preponderance of the evidence which established that Mr. Burnham’s
      failure to yield the right of way was the proximate cause of the crash.
      There was insufficient evidence to support the jury finding that [Wyatt]
      was negligent.

                       Admission and Exclusion of Evidence

      Issues one, two, and three pertain to the exclusion or admission of evidence.

Evidentiary rulings are committed to the trial court’s sound discretion. U-Haul Int’l,

Inc. v. Waldrip, 380 S.W.3d 118, 132 (Tex. 2012) (citing Bay Area Healthcare Grp.,

Ltd. v. McShane, 239 S.W.3d 231, 234 (Tex. 2007) (per curiam)). A trial court

                                         12
abuses its discretion when it acts without regard for guiding rules or principles. Id.

(citing Owens-Corning Fiberglas Corp. v. Malone, 972 S.W.2d 35, 43 (Tex. 1998)).

“The trial court has extensive discretion in evidentiary rulings, and we will uphold

decisions within the zone of reasonable disagreement.” Diamond Offshore Servs.

Ltd. v. Williams, 542 S.W.3d 539, 545 (Tex. 2018). Even if the trial court abused its

discretion in ruling on the admission or exclusion of certain evidence, reversal is

only appropriate if the error was harmful—that is, it probably resulted in an improper

judgment. See Nissan Motor Co. Ltd. v. Armstrong, 145 S.W.3d 131, 144 (Tex.

2004); City of Brownsville v. Alvarado, 897 S.W.2d 750, 753 (Tex. 1995); see also

Tex. R. App. P. 44.1, 61.1. We will uphold a trial court’s ruling on the admission of

evidence if there is any legitimate basis for the ruling. See Primoris Energy Servs.

Corp. v. Myers, 569 S.W.3d 745, 762 (Tex. App.—Houston [1st Dist.] 2018, no pet.)

(citing Hooper v. Chittaluru, 222 S.W.3d 103, 107 (Tex. App.—Houston [14th

Dist.] 2006, pet. denied) (op. on reh’g)). A successful challenge to evidentiary

rulings usually requires the complaining party to show that the judgment turns on

the evidence excluded or admitted. Tex. Dep’t of Transp. v. Able, 35 S.W.3d 608,

617 (Tex. 2000) (citing Alvarado, 897 S.W.2d at 754).

Admission of the Toxicology Report

      Appellants argue that the toxicology report was inadmissible because

evidence of drug or alcohol use must be tied to evidence of negligence and Alisam

                                         13
failed to provide evidence of overt negligent conduct by Wyatt. Appellants also

argue that the trial court erred in admitting the toxicology report because it was not

relevant, and it was extremely prejudicial. According to Appellants, the Defendants

failed to tie the evidence of Wyatt’s intoxication to evidence of his negligence. And,

Appellants argue that the admission of the toxicology report probably resulted in the

rendition of an improper judgment.

      Generally, evidence that a party to an accident was intoxicated or impaired is

not, in and of itself, evidence that the party acted negligently in relation to an

accident. JBS Carriers, Inc. v. Washington, 564 S.W.3d 830, 836-37 (Tex. 2018)

(citations omitted). However, such evidence is probative if it is relevant to that

party’s actions in failing to conform to an appropriate standard of care. Id. at 837;

see also Nichols v. Howard Trucking Co., Inc., 839 S.W.2d 155, 157 (Tex. App.—

Beaumont 1992, no writ) (no error in admission of positive drug screen result where

plaintiff did not demonstrate that the entire case turned on such evidence); Trans-

State Pavers, Inc. v. Haynes, 808 S.W.2d 727, 733 (Tex. App.—Beaumont 1991,

writ denied) (evidence of the use of intoxicants is admissible if there is other

evidence of negligent or improper conduct). When there is other evidence that the

driver was negligent, then a driver’s intoxication may be considered by the jury as

probative evidence to be considered along with other factors, such as driving ability,




                                         14
vigilance, judgment, and reactions. See JBS Carriers, 564 S.W.3d at 837 (citing PPC

Transp. v. Metcalf, 254 S.W.3d 636, 642-43 (Tex. App.—Tyler 2008, no pet.)).

       In this case, Dr. Mike James, Appellees’ reconstruction expert, testified that

Wyatt was traveling “at least 92 miles an hour[,]” and Trooper Snelgrooes testified

that the speed limit was 75 miles per hour. Dr. James testified that if Wyatt had been

driving the speed limit, “the rear of the trailer would have cleared both the lanes[]”

before Wyatt’s vehicle reached the trailer and he would have had time to avoid the

collision. Dr. James also testified that even though his calculations showed Wyatt

was traveling at 92 miles per hour, Wyatt still could have avoided the accident by

braking. The post-mortem toxicology report showed the presence of marijuana and

methamphetamine in Wyatt’s blood. The trial court did not err in allowing the

admission of the toxicology report into evidence, and the factfinder could have

considered the toxicology results in conjunction with the testimony about how fast

Wyatt was driving. See JBS Carriers, 564 S.W.3d at 837; Nichols, 839 S.W.2d at

157.

       Under Rule 403, otherwise relevant evidence may be excluded if it is unfairly

prejudicial. See Tex. R. Evid. 403; JBS Carriers, 564 S.W.3d at 838-39. The Texas

Supreme Court has explained that evidence of a party’s intoxication is not unfairly

prejudicial when it allows the jury to consider an alternative explanation for the

party’s conduct. See JBS Carriers, 564 S.W.3d at 839-40; see also Nichols, 839

                                         15
S.W.2d at 158 (no unfair prejudice where introduction of a urinalysis test provided

some explanation for negligence and improper conduct). That said, even if the trial

court had erred in allowing the toxicology report into evidence, there was other

evidence presented to the jury that Wyatt was speeding, and we cannot say the whole

case turned on the toxicology report, and any error in admitting the report was not

reversible error. See Able, 35 S.W.3d at 617.

      Appellants also argue that certain questioning of Jason Kelly, safety officer

for Alisam, by Appellees’ attorney about whether Alisam, in making hiring

decisions, considered whether its drivers would encounter someone driving under

the influence of drugs. According to Appellants, this testimony was unfairly

prejudicial and served no purpose other than to elicit a negative reaction from the

jury. However, at trial, the Plaintiffs’ attorney objected to the question as “an

improper question, improper foundation, argumentative, attorney testifying[]” and

not on the basis of Rule 403. The argument on appeal does not comport with the

objection at trial, and Appellants have not preserved error on this point. See

Wohlfahrt v. Holloway, 172 S.W.3d 630, 639-40 (Tex. App.—Houston [14th Dist.]

2005, pet. denied).

      But even if it was error to admit the toxicology report, at trial, Appellants

questioned their own expert, Robin Wright, about the toxicology report. A party may

not complain of the admission of improper evidence offered by the other side when

                                        16
the complaining party itself has introduced the same or similar evidence at trial. See

McInnes v. Yamaha Motor Corp., U.S.A., 673 S.W.2d 185, 188 (Tex. 1984); see also

Comm’n for Lawyer Discipline v. Cantu, 587 S.W.3d 779, 787 (Tex. 2019)

(explaining that a party opens the door to admission of evidence by asking one of its

experts about the evidence and cannot complain about admission of such evidence

on appeal).

      In addition, Appellants’ brief challenges certain remarks about drugs made

during Appellees’ closing argument. Appellants did not object to these remarks

during the trial, so they have not preserved this complaint on appeal. See Tex. R.

App. P. 33.1(a); McShane, 239 S.W.3d at 235. We overrule Appellants’ first issue.

Admission of Testimony by Dr. Snodgrass

      Appellants’ second issue argues that the trial court should have limited the

testimony of Dr. Snodgrass to exclude any testimony about drugs because “there

was no evidence of contributory negligence” and Snodgrass could not identify any

improper conduct by Wyatt. Appellants argue that Snodgrass did not tie the presence

of marijuana or methamphetamine to impairment at the time of the accident or

connect the presence of drugs to the cause of the accident.

      Dr. Snodgrass testified that the toxicology report showed a blood

concentration of 910 nanograms of methamphetamine. According to Dr. Snodgrass,

methamphetamine at that level is “[m]arkedly dysfunctional[]” and “beyond the

                                         17
therapeutic range[]” and could result in agitation, hallucination, paranoia, a

decreased ability to perceive one’s environment, and a slowdown of visual or

auditory processing. Snodgrass testified that at a level of methamphetamine of 910

nanograms, it would not be safe for a person to drive. Dr. Snodgrass also testified

that 5.9 nanograms of active marijuana and 21 nanograms of a metabolite of

marijuana were present in the blood drawn from Wyatt. Snodgrass estimated that the

levels suggested to him that it had been three to four hours since Wyatt last ingested

marijuana. According to Snodgrass, the ingestion of marijuana may produce a sense

of euphoria, a decreased ability to perceive the environment, a decreased reaction

time, and cognitive dysfunction. In Dr. Snodgrass’s opinion, it would not be safe for

a person to drive with 5.9 nanograms of marijuana in his system. Snodgrass also

testified that the adverse effects of marijuana and methamphetamine are additive.

      According to Appellants, Trooper Snelgrooes considered the toxicology

report and concluded that “Burnham’s failure to yield [the] right-of-way[]” was the

main contributing factor in the crash. And, Snelgrooes testified that the toxicology

results did not affect his assessment. We cannot say that the trial court abused its

discretion in allowing Dr. Snodgrass to testify about the drugs that were found in

Wyatt’s blood. The trial court could have determined that Dr. Snodgrass’s testimony

about evidence of drugs in Wyatt’s blood in conjunction with other evidence about

the crash was relevant in determining how the accident occurred and in considering

                                         18
Wyatt’s and Burnham’s “vigilance, judgment, and reactions as a driver[.]’” See JBS

Carriers, 564 S.W.3d at 837 (quoting PPC Transp., 254 S.W.3d at 644).

      Appellants argue that because Dr. Snodgrass’s testimony did not “tie the

presence of marijuana or methamphetamine to impairment at the time of the crash

or connect the presence of the drugs to causation[,]” his testimony was irrelevant

and misleading. We disagree.

      “[P]roximate cause need not be supported by direct evidence, as

circumstantial evidence and inferences therefrom are a sufficient basis for a finding

of causation.” City of Gladewater v. Pike, 727 S.W.2d 514, 518 (Tex. 1987). Expert

testimony is not required to show that a driver’s use of drugs or alcohol caused a

collision because causation may be proved by circumstantial evidence. See Ticknor

v. Doolan, No. 14-05-00520-CV, 2006 Tex. App. LEXIS 6717, at **5-10 (Tex.

App.—Houston [14th Dist.] July 27, 2006, pet. denied) (mem. op.) (citing Havner

v. E-Z Mart Stores, Inc., 825 S.W.2d 456, 459 (Tex. 1992)).

      Appellants argue that Snodgrass testified that Wyatt’s drug use was “the sole

cause of the crash[]” or the “proximate cause of the collision[,]” but we note that

Appellants provided citations in their appellate brief to Snodgrass’s deposition and

their Motion to Exclude Drug Evidence and Defendants’ Response to Plaintiffs’

Motion to Exclude Drug Evidence that appear in the clerk’s record and not to

Snodgrass’s testimony at trial. The witness did not make these statements at trial,

                                         19
and the jury could not have considered them, nor did the entire case turn on such

statements. We conclude there is no harmful error requiring reversal. See Able, 35

S.W.3d at 617. We find no abuse of discretion in the admission of Snodgrass’s

testimony, and we overrule Appellants’ second issue. See Waldrip, 380 S.W.3d at

132.

Exclusion of Statement by Lori Epps

       Appellants also argue that the trial court abused its discretion in excluding a

written statement by Lori Epps, who was a safety clerk for Alisam at the time the

accident occurred and who did not testify at trial. Appellants argue that Epps’s

statement was prepared the day of the accident “most likely after speaking with

Burnham[]” and in her statement she said in part “our driver was in crossover waiting

to make a turn on East 287 when other vehicle made contact with the rear of the

DOT bumper on our trailer.” According to the Appellants, the statement was

admissible as an exception to the hearsay rule because it was a business record and

because it was a statement against interest. Appellants also argue that the statement

should have been admitted because Burnham’s testimony deviated from the

statements to Trooper Snelgrooes.

       Appellees argue that Epps’s statement was not admissible as a business-record

exception to the hearsay rule because Epps had no personal knowledge of the

accident. See Tex. R. Evid. 803(6) (a business record must be made by “someone

                                         20
with knowledge[]”). According to Appellees, Epps’s note in the company accident

report was hearsay within hearsay, which is not protected by the business records

exception. See Nissan Motor Co., 145 S.W.3d at 140 (under the business records

exception, the employee making the record must have personal knowledge, and any

hearsay within hearsay in company records requires a separate exception in addition

to that for business records generally).

      Burnham testified that, after the accident, he called dispatch and he talked

with Scott Murdock. Burnham denied that he talked with Epps about the accident.

Kelly testified that Epps may have gotten the second page of the accident report

“from a handwritten note from the dispatcher[,]” and Kelly believed that the

handwritten part was not correct and came from someone other than Burnham. In a

pretrial hearing, the court stated that Epps’s statement was “kind of her interpretation

of what he said[],” and the trial court then excluded the statement as hearsay for

which no exception applied, and indicated that it would consider later whether the

statement could be used for impeachment purposes depending on “how the

testimony develops[.]” During trial but outside the presence of the jury, the trial

court explained:

      My concern is this is, number one, this is Lori Epps’[s] handwriting.
      She signed it. We don’t have her deposition regarding this question.
      She’s not here for live testimony to ask her where did you get this
      information, dispatch. Was it a buddy -- I don’t know where it came
      from. Is this her own synopsis? To use that as a fact, you know, when
      you have attached the driver’s statement like this. Do you see where
                                           21
      I’m going? You know it’s a problem. . . . To me it’s pure hearsay. . . .
      Were they her comments or directly what the driver told her? I have no
      way to verify that. . . . I don’t think it’s an exception to the hearsay rule.

      The trial court could have reasonably concluded that even if Epps wrote the

personal note, she did not have personal knowledge of the accident when she wrote

the note, or that her statement contained hearsay within hearsay. See Tex. R. Evid.

803(6); Nissan Motor Co., 145 S.W.3d at 140. The trial court’s ruling excluding the

statement from Epps is within the zone of reasonable disagreement. See Diamond

Offshore Servs., 542 S.W.3d at 545. Additionally, Appellants have not demonstrated

that the judgment turns on the exclusion of Epps’s alleged statement that “our driver

was in crossover waiting to make a turn on East 287 when other vehicle made contact

with the rear of the DOT bumper on our trailer.” See Able, 35 S.W.3d at 617 (citing

Alvarado, 897 S.W.2d at 754). Further, Epps’s note would have been cumulative of

Wright’s testimony, and exclusion of the note is not reversible error. See Gunn v.

McCoy, 554 S.W.3d 645, 668 (Tex. 2018) (“Exclusion is likely harmless if the

evidence was cumulative.”). Therefore, we overrule Appellants’ third issue.

                             Sufficiency of the Evidence

      In Appellants’ fourth issue, Appellants argue that the jury’s verdict was

against the overwhelming preponderance of the evidence and there was “less than a

scintilla” of evidence to support the jury finding that Wyatt was negligent. In support

of this position, Appellants cite the following evidence: Trooper Snelgrooes’s

                                           22
accident report stated that the contributing factor to the crash was Burnham’s failure

to yield the right-of-way and that his inattention may have contributed to the crash,

and Snelgrooes also testified that Burnham’s failure to yield right-of-way was the

cause of the crash; section 545.151 of the Transportation Code requires a driver at a

stop sign or intersection to yield right-of-way before proceeding into the

intersection; Robin Wright, the accident reconstructionist for the Plaintiffs, testified

that section 545.151 informed his opinion that “[t]he cause of this collision in my

opinion was the failure to yield right-of-way on the part of the Burnham 18-

wheeler[]” and that a person does not lose the right-of-way if he is speeding; and the

written statement Burnham gave to law enforcement stated that he proceeded into

the intersection even though he had seen two vehicles, he saw the SUV and “was

thinking what happen[ed] to the car[.]” According to Appellants, the only evidence

that Wyatt was speeding was provided in Dr. James’s testimony, which Appellants

argue relied on “cherry picked” information and “completely disregarded”

Burnham’s statements to Snelgrooes and to Alisam. We construe Appellants’ brief

to assert both legal and factual sufficiency challenges. See Anderson v. Gilbert, 897

S.W.2d 783, 784 (Tex. 1995) (appellate courts should construe briefs liberally and

consider the substance of the parties’ arguments and not merely how points of error

are worded).




                                          23
      In a legal sufficiency challenge, we consider whether the evidence at trial

would enable a reasonable and fair-minded factfinder to reach the verdict under

review. Gunn, 554 S.W.3d at 658 (citing City of Keller v. Wilson, 168 S.W.3d 802,

827 (Tex. 2005)).

      Evidence is legally insufficient to support a jury finding when (1) the
      record discloses a complete absence of evidence of a vital fact; (2) the
      court is barred by rules of law or of evidence from giving weight to the
      only evidence offered to prove a vital fact; (3) the evidence offered to
      prove a vital fact is no more than a mere scintilla; or (4) the evidence
      establishes conclusively the opposite of a vital fact.

Id. (citing Bustamante v. Ponte, 529 S.W.3d 447, 455-56 (Tex. 2017); King Ranch,

Inc. v. Chapman, 118 S.W.3d 742, 751 (Tex. 2003)). The record contains more than

a mere scintilla of evidence when the evidence rises to a level that would enable

reasonable and fair-minded people to differ in their conclusions. Id. (citing King

Ranch, Inc., 118 S.W.3d at 751). Conversely, the record contains less than a scintilla

when the evidence offered to prove a vital fact’s existence is “‘so weak as to do no

more than create a mere surmise or suspicion.’” Id. (quoting King Ranch, Inc., 118

S.W.3d at 751). All the record evidence must be considered “‘in the light most

favorable to the party in whose favor the verdict has been rendered,’” and “‘every

reasonable inference deducible from the evidence is to be indulged in that party’s

favor.’” Id. (quoting Bustamante, 529 S.W.3d at 456); see also Merrell Dow

Pharms., Inc. v. Havner, 953 S.W.2d 706, 711 (Tex. 1997)).


                                         24
      In our legal sufficiency review, we credit all evidence favorable to the jury’s

“no” answer if a reasonable factfinder could; we disregard evidence that is contrary

to the jury’s “no” answer unless a reasonable factfinder could not. See City of Keller,

168 S.W.3d at 827.

      When reviewing a factual sufficiency challenge, we set aside the jury’s

finding only if, after considering and weighing all the record evidence relevant to

the jury’s finding, we determine that the credible evidence supporting the finding is

so weak or so contrary to the overwhelming weight of all the evidence that the

finding should be set aside and a new trial ordered. See Crosstex N. Tex. Pipeline,

L.P. v. Gardiner, 505 S.W.3d 580, 615 (Tex. 2016); Dow Chem. Co. v. Francis, 46

S.W.3d 237, 242 (Tex. 2001).

      The plaintiff had the burden to secure a “yes” answer to the question that asked

whether Burnham’s negligence was a proximate cause of the accident. Although a

“yes” answer must be supported by a preponderance of the evidence, a “no” answer

need not be supported by affirmative evidence or a preponderance of the evidence

because to do so would incorrectly shift the burden of proof. See In re Thibodeaux,

No. 09-20-00255-CV, 2020 Tex. App. LEXIS 10354, at *11 (Tex. App.—Beaumont

Dec. 30, 2020, orig. proceeding) (mem. op.) (citing Clophus v. Gen. Motors Corp.,

769 S.W.2d 669, 670 (Tex. App.—Houston [14th Dist.] 1989, no writ)); Sanchez v.

Braye, No. 09-17-00109-CV, 2018 Tex. App. LEXIS 7535, at *11 (Tex. App.—

                                          25
Beaumont Sept. 13, 2018, no pet.) (mem. op.) (citing Traylor v. Goulding, 497

S.W.2d 944, 945 (Tex. 1973); Clark v. Cotten, 573 S.W.2d 886, 888 (Tex. App.—

Beaumont 1978, writ ref’d n.r.e.)).

      “Jurors are the sole judges of the credibility of the witnesses and the weight

to give their testimony. They may choose to believe one witness and disbelieve

another.” City of Keller, 168 S.W.3d at 819. When provided with alternative

theories, the jury is free to determine which to credit. Gunn, 554 S.W.3d at 677

(citing Hous. Unlimited, Inc. Metal Processing v. Mel Acres Ranch, 443 S.W.3d 820,

833 (Tex. 2014); City of Keller, 168 S.W.3d at 819). We assume the jury decided all

credibility issues in favor of the verdict if reasonable human beings could do so. City

of Keller, 168 S.W.3d at 819.

      Appellees argue that Appellants failed to preserve error on their factual

sufficiency challenge.

      No evidence points must be preserved through one of the following
      procedural steps in the trial court: (1) a motion for instructed verdict;
      (2) a motion for judgment notwithstanding the verdict; (3) an objection
      to the submission of the issue to the jury; (4) a motion to disregard the
      jury’s answer to a vital fact issue; or, (5) a motion for new trial.

Aero Energy, Inc. v. Circle C Drilling Co., 699 S.W.2d 821, 822 (Tex. 1985). A

motion for new trial is required to preserve error on factual sufficiency. See Tex. R.

Civ. P. 324(b)(2). Although Appellants filed a motion for new trial, the motion only




                                          26
raised issues about the admission or exclusion of evidence, and it did not challenge

the legal sufficiency of the evidence on negligence.

      Even assuming without deciding that Appellants preserved error on their legal

and factual sufficiency challenges, we conclude that the evidence at trial was

sufficient to support the jury’s findings. Deferring to the jury’s weight and credibility

determinations, and crediting the evidence supporting the jury’s “no” answer to

question one that a reasonable factfinder could credit, and disregarding contrary

evidence that a reasonable factfinder could not, some evidence exists supporting the

jury’s finding that Wyatt was negligent and that Burnham either was not negligent

or his negligence, if any, was not a proximate cause of the accident. See Dow Chem.

Co., 46 S.W.3d at 241. Burnham testified that he looked left three times before

entering the intersection, and the last time he looked, he only saw the SUV. Dr.

James, the accident reconstructionist for the Appellees, testified that he determined

that the Corvette was traveling “at least 92 miles an hour[]” at the time it struck the

back of the trailer and that at that speed, Wyatt could have cleared the trailer by

braking lightly. Trooper Snelgrooes testified that the speed limit at that section of

the highway is 75 miles an hour. Dr. James also testified that Burnham made “a good

turn[.]” Dr. Snodgrass, a double-board-certified toxicologist, testified that the blood

sample taken from Wyatt postmortem showed 5.9 nanograms of marijuana and 910

nanograms of methamphetamine. Snodgrass testified that these two substances have

                                           27
additive effects, they cause decreased reactive time, cognitive dysfunction, and a

decreased ability to perceive the environment, and they would render the user unsafe

to drive. The jury, in its role as sole judge of the credibility of the witnesses and the

weight to be given to the testimony, could have chosen to believe some, all, or part

of the testimony. See City of Keller, 168 S.W.3d at 819. We presume that reasonable

jurors resolved conflicting evidence in favor of the prevailing party. See id. at 821.

We cannot say the jury’s answers in question one are against the great weight and

preponderance of the evidence. See Gardiner, 505 S.W.3d at 615.

      Appellants cite to McWilliams v. Muse, 300 S.W.2d 643 (Tex. 1957) in

arguing that the Texas Supreme Court has “established that the statutory right of way

is absolute barring evidence that the party with the right of way disregarded his

safety and the safety of others by failing to exercise ordinary care by yielding in

order to avoid a collision.” However, in McWilliams, the Supreme Court stated “a

statutory right-of-way rule is not absolute but relative[.]” 300 S.W.2d at 113. A

driver who has the right-of-way must nonetheless exercise ordinary care. See Stanley

v. S. Pac. Co., 466 S.W.2d 548, 553 (Tex. 1971). Section 545.351 of the

Transportation Code requires that a motor vehicle operator “may not drive at a speed

greater than is reasonable and prudent under the circumstances then existing[,]”

“shall control the speed of the vehicle as necessary to avoid colliding with another

person or vehicle[,]” and shall “drive at an appropriate reduced speed if [] the

                                           28
operator is approaching and crossing an intersection[.]” See Tex. Transp. Code Ann.

§ 545.351 (a), (b)(2), (c)(1). In this case the jury could have believed that Wyatt was

traveling at a speed greater than was reasonable and prudent under the

circumstances, that he failed to exercise ordinary care, or that he disregarded the

safety of himself and others, and we conclude that McWilliams would not require a

different result. See McWilliams, 300 S.W.2d at 113 (the statutory right-of-way “is

subject to the qualification that a person entitled to claim such right will exercise it

with proper regard for the safety of himself and others[]”). We overrule Appellants’

fourth issue.

         Having overruled all of Appellants’ issues, we affirm the judgment of the trial

court.

         AFFIRMED.


                                                       _________________________
                                                           LEANNE JOHNSON
                                                                 Justice

Submitted on August 11, 2020
Opinion Delivered January 28, 2021

Before Kreger, Horton and Johnson, JJ.




                                           29